                                    EDWARD B. GELLER, ESQ., P.C.
                                         15 Landing Way
                                      Bronx, New York 10464
                                        Tel: (914)473-6783


March 27,2019

Hon. Kenneth Karas
United States District Court
Southem District of New York
J00 Quarropas Street
White Plains, New York 10601

R.e: Case No.7: 1 9-cv-00469
    Mark Harvey Rephen v. Batel Abikzer et.al.

Dear Judge Karas:

I represent Plaintiff Mark Harvey Rephen in the above matter, and am writing in response to
Defendants Batel Abikzer and Falcon Thrive Corp.'s letter to the Court dated March 25,2019
requesting a Pre-Motion and Discovery Conference. Defendants anticipate filing a motion to
dismiss or stay this action. Defendants are also objecting to a subpoena which Plaintiff has served
upon Falcon Thrive Corp's bank account at First Republic Bank.

   I.         FactualBackground

            On or about August 14,2018, Plaintiffand Defendant Falcon Thrive Corp. LLP
entered into a Confidential Participation Agreement, a copy of which is annexed hereto as
Exhibit  A.  Under the terms of this Agreement, Plaintiff provided $50,000.00 in investment
capital to Falcon Thrive Corp, which Abikzer was to actively manage a4d invest in buying
undervalued jewelry to be resold at true value or above value. Plaintiffreserved the right to
withdraw his $50,000.00 investment upon demand, with Falcon Thrive Co.p. to forward the funds
as directed within a weeks time. Mr. Rephen was also to have online banking access to the funds
along with a debit card for the account the funds were placed in.

        Abikzer fraudulently converted and stole Plaintiff   s   money for herself. As a result thereof
Plaintiff commenced this action.

   II.     Arbitration Clause

           Defendants argue that because the Confidential Participation Agreement contains an
arbitration clause, requiring that "any disputes between the parties arising out of this Agreement
shall be resolved through binding arbitration, oflly", this matter must be dismissed or stayed
pending the arbitration of the underlying claims. However, Defendants are overlooking the fact
that the Agreement is only between Mr .Rephen and Falcon Thrive Corp LLP. As such, the
arbitration clause should only be applied as to Falcon Thrive Corp., and not to Abikzer.


      III.   Motion to Quash Subpoena
  '         Defendants next argue that the subpoena served upon First Republic Bank (incorrectly
natrned asFirst National Bank in Defendants' letter) was "overbroad." That is an incorrect and
misleading allegation. Mr. Rephen wire transferred $50,000.00 to Abikzer on August 17,2A18.
On August 28,2078, Abikzer transferred $21,000.00 to Falcon Thrive Corp.'s First Republic
Bank. There is no dispute that Falcon Thrive Corp.was fully controlled by Abikzer. In
September of 2018 Plaintiffasked Defendants for the remaining balance in his account to be
returned to him. Although the Agreement required such funds to be returned within one week,
Mr. Rephen did not receive the funds he requested until some time in November 2018.
Mr. Rephen believed that Abikzer was possibly using the monies in his account for her own
purposes. The subpoena which was issued to First Republic Bank sought to find out what
Falcon Thrive Corp did with Plaintiff s funds. The subpoena was only for the time period from
which the bank received Plaintiff s funds from Abikzer. It was not overbroad, and under the
circumstances herein was reasonable. Plaintiffjust wants to know what use the Defendants made
of his money, and whether it was used for purposes other than those detailed in the Agreement
between the parties. Under the Agreement Plaintiff was to have online banking access to the
funds, which he was not provided with.

           Based upon the foregoing, there is no basis orjustification for Defendants to be permiued
to file their requested motion. Plaintiff s action should be allowed to continue without
Defendants' attempts to delay the proceedings.


                                                                Very truly   yours"
                                                                      ', -;5^-L'
                                                               ),',- lj''
                                                                bdward B. Geller, Esq.
       I(
EXHIBIT A"
                                    r diryosal             scll jruefu and
r::$!&'diw
     dirmaiwl                   qrri*'ffiffi
                seit.'r .i,t;;;t].
                s*tkrs
                        l$i*t      f*-- -! :: , t0
                                                , buy. and
                                                        .*
                                                                          ffi
'        ryercxe4{r, wi&in .idd.U*;ffi"          rF#u;.      *re il** vdu*
                .-'
            cso rfiilire third party p€nmfis or brckcrs ro &cilitate srcl,

    |ASRffiS by and betneffi    drc portim:

     M- -. _fu profrt above cos of purchase, that is €arned shall bc di,,idsd
     rlart [Iwey Repheq one third for Bater Abikztr, *a * uro r*t-
     ,
         F".h ry pFo*
           dme cf
                         or more[ with each p-rry
                  &is Apeeurenr
                                                       ;il;;;ffi;
          *fi@*Effi- Eadr Frty ohall provid* to the o&€r dl relseamr
          jq* of reh Particiption Transartion trdrh€ ryrty is;-rd*d;;
          tcforc approval of all transecrions Bater Abikz€r rtuu ior*, na*[
          md oo$itions ofach-proposd transaction and obtain his apoval
               . Bdd Abilczer shall do duc diligence by having dr;G;;
               ryry-I rdc$illm or exps|r, and-tut sfoffid * uUlf **
                      Ffitlsl'ru*lar*lu* B*tel Abikzr *sd &e "Bmkcr" *all
                      or*ovctrue     value.


                            @' I?ra Prties rmdcrsmd thu *rry m*y
                            t stl!* lnforrration which may be confi&rtial"
                                      ir *onfidmtial  e]ffieBt in*o&r s,s limirsd
                           'Fdffi,   to ffidortsk* a Pu,ticip*tiou Tra&nastion.
                                            offi&i$- dirsfitors wrd cmptroym
                                            dild pryti,o* md o&sr ilrfurr&snion
                                                  flr* of&w hy dmling din*tiy
                                  "i-'r;,t,ffi?
ffi.
"'i*tu
               '   ry.'tY  "ri,-
                   &lc Agpeeinent,-to   Fw&rm io
                                                       ;dl}fuffiffi
                                                       mi***u          rr*rnuuuu md to    coufut &e
   [g& *n&mmble                        ffi,;;"; ;;;ffiffi ;ffi-ffi ;#i#ffiTilffi
                             S in].i'rcc,#uanq*itx      it* #.*,?ul ,,i;fu*crrt* ;r#ffi
 E ,H,,1lry,**msrtat
 &..rlt.
    (s, flI  ,..s*--'r,.,i"*.r*
         -r} aEuon
                                   f*ssrflr*Jr
                                   "Jthqry
                                               o,
                                               1}r *o-r,#-;#
                                                   urrt$f                   IQr il;
                                                           lrruru pi|ilf,Jr i*          .*;-'d;;;
                                                                                Is lf;} ffiruqr f$t* Iru&
                        ry**?.  for the autho,rizstisr, exs"ntion and dcrivery of this
 r ed ft€ cos8ummstion of
11ffil!':!*ffi{xqE8reu$8&on 0ruls                                *r.*" by
                              the ffin*fftieffis hxve bcgcr *l}y taken hv the pryty; (et the
                                                                              nerrv: {e} rhe
 .T{ &!t*q              At**-;il-il;-rffiI**i*
                     of this  "r.**il;i;-b*rr-il,
                       .golnot **,nirt de ;ffi,*-
                                                                       of rtrc trsrsacrions
      ffi                                                        {r" I;#;ffiI"
   nffffi tuu' nrta rq*laticr, ordsr m **cdm nrrlish rwr,y * ie pmput*er or
              cr ely ryrnonmrt or incfinxnffi ky tvhisl? rle
f$.g
q ry tD rr
        ee Perfy has besr afforded Sra cportuniry t* seek
                                                           ft fu d $*F"fom;-*r;
                                                                           snd   *fy up*, &* ndyim
i:           ,soflmtantr or trhsr prer,rrsdonffsdo-i#            fu;   ;*frt* ;i il*;d;

       1-@t    Nci&er pa4y shall sel[, assip or in any rnanlrer mansfqr its intpgern
        '' $ fts gbtaining the consent   of the oth€r parry, which s,ffint shsll nor
             This Agrwront shafi inure ts tfus be*reht of, ara be binding upon r&c
     :-tgryd      trustsesb assign*, roffiivcrs" and lqal                 re,pre*emm*ve6       bllt *h*II
               cfeny otb*r perso& firm or corpamion

                                                                                                    This




                         h. St6s sbifimion *lsll bs govemod by the srbstarrtive l$rx sf
                         r Yort Cormty, which *rsll be the sole and exclusive veoue for
                                 ,ffi
                                    he thp *ols md oxclusiw forum for thg partlx to


                                                 imp ad s.tfirrefiies and covffislrts *mtained
                                               in mtrcEtion with a Particip*tiou Tralleaotl*n
                                               thc csmrmmdion of the reievant Participation
       *tamffi'
    uti*s
    qsr.tu*r":,,#ffi
                                  This
                                         |ry-*ry   rEpr,es'rts rhe entire sgre€m",ft betrv-m
                            ,,              .br.dhtuffi4{*&;r[ffi',*rffid,nu
     ffi*n
rHliuLffi;,,ffiJm
I




            swmre:
            H*nadrr*a
                      nf, e'* *,rnn*nio* .J-ffipti[U
            ; ts rna$rially adverse
                                    tCI eirhr ;;;-;;:
                        ,***:; of.ttria
               moding portiom   1x1;|1.dfu    ryty. ,Is
                                         prndryd
                                                        *rc
                                                   **r r,*,
                                                               *ffi
                                                            _ht;ffi ffiffiffi
                                                            :l'::,Yf",
                                                            rrrffi Il is
                                                                             X
                                                                         ue,rrnlrw
                                                              J*;#"f#:rlf.ffiH     *hs.the
             th parties, thea the.   p"rtio fii'iorgr*ids in gaod ri*n
             fffi"f": tyry               i"u"i,i *""**-i"*riliy*L tpo,sibre
                                                                     nrodifo this
                                                                            in an
                  iffi*ffi,#ffiUrxiJffiH"#


                                      TAICON IHRIVE SORP




                                                    Babl Abikrcr
                                                    h{aaasiag Member
                                                                                                                                       Y*mr ehe*kirxg *flfl #*x]{'
      ffims?km€&am*r&*m                        @
                                                                  I    August 9, 2018 to SePtember 5,2018
      BATEL ABIKZER      i   Aecount
€y'




      ffiep*sEts and *ther *ddlti*ri5                                                                                                                                                 Ail io !n1

      Dale             De:cr iPrioi'i
                                                                                                                                                                                50,000.00
      08i17i18\^/lREl'YPE:!''/lREll'iDATE:l8C8l7flME:I5C5ETTRN:20'l808170C3'i4823
                                                             IlARr/[Y Rt]Pt IEN lD:80003289238 Sl'lll                                            BK FIRS T
                        sEQ:t B0B.l 7095020AM7rr,'003017 ORlc.l"'lARK
                        REPUBLIC BANK {D:i2l0S I 659


                                                                                                                                                                          _ -_2
                                                                                                                                                                             -

      Tota! deposits and other additions
                                                                                                                                                                                 -


      Withdrac&rats as:*                       *ti:sr suhtr*flti*ns                                                                                                                    Arnounl
       lJ;lte           Description
                                                                                                                                                                                -21,C00 00
       u5    2r   'r    ,1irRE r   yrrl   y\,rRL ciu
                         ;!:;#illi,l',i'r.i,i,'ii,irvr.
                                                        r DAir rpoerB
                                                                            li:,1.  :;:: :]l}il]^iltff;llil ili;i.i',.t;
                                                                          coRp rD:80007c236e2 *r'.rF BK:i:rtist REPUBLic
                                                                                                                         BrrNK

                         lD:32I0Bl669 PMT DEf 24O'2E8074




                                                                                                                                                                                  -
                                                                                                                                                                                  J-
                                                                                                                                                                                  *
                                                                                                                                                                                      ,>
        T*tai u.rithdr*w*ls and ether sfibtracttoils
                                                                                                                                                                                       -




                                                                   ExPerience the arts for free
                                                                        you lhc';";                         tsank oi   Americ;' c'-'id arcl a phcto lLl lt more ll';rn
                                   Get one free general admissian ivhen                              -vour
                                                                                                                                 if   every nrorrh
                                                              :1,,-r   .*liuiiiitiiitutiJni   on r-he f ir:r 1'uil iveekanrl
                                                                                                                                 p;itii: ii3lirg ilrc'ltioll IleaI ylu'
                                                     bankofamerica.com/Artsonus Io ll;:tt.t ;trutt
                                           \"iisit                                                              attcl "ltrc 'r


                                                                                                                                                         LrrE I AtlTth i:0flNtaTIt)
                       EankclAmeriea€"


                                                                                                                                                                           Pfige 3 of 4
